Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Information Disclosure Statement
The IDSs filed 12/10/2020 and 02/02/2021 after Allowance have been considered. Method claims 1, 5, 8-16, and 21-22 remain allowed over the IDSs submitted. 
Examiner’s Statement of Reasons for Allowance
	The closest prior art is Salome et al. (US 2004/0091600) disclosing a method of isolation of pea protein by extracting and precipitating pea proteins at isoelectric pH. While Salome et al. generally discloses the heat treatment of precipitated pea proteins, Salome et al. does not disclose a specific nitrogen solubility index of the processed proteins. 
	The presently claimed method of extracting pea proteins and heat processing the extracted proteins produces a product having a specific nitrogen solubility index of 15% (maximum); when measured in an aqueous composition comprising 3 wt.% of pea proteins. 

	Method claims 1, 5, 8-16, and 21-22 are novel and nonobvious. Claims 1, 5, 8-16 and 21-22 are allowed.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HAMID R BADR/Primary Examiner, Art Unit 1791